Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 1 of 47




                    EXHIBIT 1
      Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 2 of 47




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                             SAN JOSE DIVISION


NEWMARK REALTY CAPITAL, INC.,
Plaintiff,

v.
                                       Case No. 16-cv-01702-BLF
BGC PARTNERS, INC., et al.,
Defendants.




               EXPERT REPORT OF SARAH BUTLER
      Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 3 of 47




              EXPERT REPORT OF SARAH BUTLER
                               In connection with
              Newmark Realty Capital, Inc. v. BCG Partners, Inc.


                             Table of Contents

I.    QUALIFICATIONS                                                 2
II.   DOCUMENTS REVIEWED                                             3
III. ASSIGNMENT AND SUMMARY OF OPINIONS                              3
IV. BACKGROUND                                                       5
V.    ACADEMIC LITERATURE ON CORPORATE NAMES 8
VI. REVIEW OF CORPORATE NAME CHANGES                                 9
a.    Examples of Modern Companies Changing to a Single
      Name                                                           9
b.    Examples of Companies in Plaintiff’s and Defendants’
      Markets Using Single Names                                    12
VII. NGKF IDENTIFIES AS “NEWMARK”                                   14
VIII. HARM TO NEWMARK                                               18
IX.   CONCLUSIONS                                                   20




                                                                          1
        Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 4 of 47




   I.        QUALIFICATIONS
        1.     I am a Managing Director and Chair of the Survey and Statistical Sampling

Practice at NERA Economic Consulting (“NERA”). I am also a member of the Intellectual

Property, Product Liability, Antitrust, and Labor Practices. My business address is 4

Embarcadero Center, San Francisco, CA 94111. NERA is a firm providing expert statistical,

survey, economic, and financial research analysis.

        2.     Among my responsibilities, I conduct surveys, market analysis, and draw

statistical samples for research on a wide range of topics regarding business and consumer

decision making, consumer choice, and consumer behavior. In the course of my career, I have

conducted research for leading corporations and government agencies on consumers, employees,

and businesses. My work has been included in numerous lawsuits involving issues of false and

deceptive advertising, trademark and trade dress confusion, secondary meaning, as well as in

antitrust and employment-related litigation. I am a member of the American Association of

Public Opinion Research, the American Statistical Society, the Intellectual Property Section of

the American Bar Association, and the International Trademark Association (INTA).

        3.     I have also worked as a market researcher conducting focus groups, in-depth

interviews, and surveys of consumers and professionals. I worked as an independent consultant

conducting research for the Department of Environment and Rural Affairs in the United

Kingdom. I have taught courses focused on or involving research methodologies in both the

United States and Europe. I hold a Master’s Degree from Trinity College, Dublin and another

Master’s Degree from Temple University.

        4.     I have substantial experience conducting and using surveys and focus groups to

measure consumer opinions and behaviors regarding products and services including; purchase
                                                                                                  2
             Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 5 of 47




processes, product attributes, branding and positioning, market segmentation, new product

research, and communications strategies. During my career in academic and commercial

research, I have personally facilitated a wide range of research including focus groups, in-depth

interviews and large-scale surveys.

             5.         I have submitted expert reports, been deposed, and have testified at trial within

the last five years. A list of my testimony is included on the copy of my current resume, which is

attached as Exhibit A.

             6.        NERA is being compensated for my services in this matter at my standard rate of

$650 per hour. Members of the staff at NERA have worked at my direction to assist me in this

engagement. No part of my compensation or NERA’s compensation depends on the outcome of

this litigation. Throughout this report, I have used the terms “I” and “my” to refer to work

performed by me and/or others under my direction.


       II.        DOCUMENTS REVIEWED
             7.        As part of my work, I reviewed the Complaint in this matter and other materials. 1

A list of the specific materials I reviewed can be found in Exhibit B. 2


       III. ASSIGNMENT AND SUMMARY OF OPINIONS
             8.        I was asked by counsel for Plaintiff, Newmark Realty Capital, Inc. (hereafter

“Newmark”), to evaluate the potential for confusion between its client, Newmark, and


1   Complaint for Injunctive and Monetary Relief for: (1) Trademark Infringement Under the Lanham Act; (2) Unfair Competition
      Under the Lanham Act; (3) Common Law Trademark Infringement Under State Laws; (4) Unfair Business Competition
      Under California Business & Professions Code § 17200. Newmark Realty Capital, Inc. v. BCG Partners, Inc. United States
      District Court for the Northern District of California, San Francisco Division. Civil Action No. 16-1702 (hereafter
      “Complaint”).
2   In addition to Exhibit B, materials I have relied on are cited throughout this report.


                                                                                                                            3
            Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 6 of 47




Defendants BGC Partners, Inc. (hereafter “BGC”) and Newmark Grubb Knight Frank (hereafter

“NGKF”). Specifically, I was asked to evaluate the likelihood that Defendant NGKF will adopt

the “Newmark” name and/or will become known as “Newmark,” thereby potentially causing

confusion within the relevant population. 3 To evaluate the likelihood that NGKF adopts the

name and/or becomes known as “Newmark,” I have reviewed a broad range of materials and

have conducted research. Based on my research, I conclude the following:

                •    There is strong evidence that companies formally and informally shorten their
                     names to a single name, oftentimes the first name in the longer series of names.
                     This phenomenon extends across a range of industries.
                •    Companies offering professional services, including competitors of NGKF and
                     Newmark, are known by the first names of their longer, more formal names.
                •    There is ample evidence that NGKF is referred to as “Newmark” in the business
                     and popular press. I have identified over 200 articles in the past three years in
                     which “Newmark Knight Frank” was identified as “Newmark.”
                •    NGKF refers to itself as “Newmark” on its website and in press releases.
                •    Plaintiff has produced evidence of actual confusion between NGKF and Newmark
                     and NGFK is currently facing a sexual harassment lawsuit. Confusion between
                     NGFK and Newmark may cause potential clients or customers to believe
                     Newmark is the accused company.

           9.         Based on these results I conclude that NGKF is likely to be referred to and adopt

“Newmark” as a name, even informally. Such use may cause additional confusion in the

marketplace and may cause consumers to believe that NGKF is associated with or connected to




3   I understand that NGKF has asserted that it is not transitioning or moving to identify itself as “Newmark.” See Answer and
        Counterclaims. Newmark Realty Capital, Inc. v. BCG Partners, Inc. United States District Court for the Northern District of
        California, San Jose Division. Case No. 5:16-cv-01702-BLF, dated April 4, 2016. ¶45.

                                                                                                                                  4
            Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 7 of 47




Newmark, an association which may be particularly harmful given the sexual harassment lawsuit

pending against NGKF.

           10.         The remainder of this report discusses my general understanding of the

background in this matter and provides a detailed discussion of my research methodology and

results.

        IV. BACKGROUND
           11.         I understand that Plaintiff Newmark Realty Capital, Inc. is a corporation with its

principal place of business in San Francisco, California. 4 Newmark has been providing mortgage

banking services for commercial real estate since November 1991 and is the largest independent

commercial mortgage banking firm in the Western United States. 5

           12.         Plaintiff is the owner of a number of trademarks for use in connection with

financial services, namely: mortgage banking, mortgage brokerage, loan servicing, investment

brokerage, and investment consulting in the field of commercial real estate. Plaintiff is the owner

of the mark “Newmark Realty Capital,” which was registered in 2002. I understand that

“Newmark” is the dominant portion of this mark as both “Realty” and “Capital” are disclaimed,

and that the mark became incontestable in approximately December 2008. 6 I further understand

that Plaintiff asserts it has used “Newmark” on its own since 1991. 7




 4   Complaint, ¶2.
 5   Complaint, ¶15.
 6   Complaint, ¶17.
 7   Complaint, ¶19.


                                                                                                            5
             Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 8 of 47




            13.         Defendant NGKF began as a commercial real estate firm in Manhattan, New

York in approximately 1929. 8 Defendant has attempted to register “Newmark” (or some related

version of the name) with the USPTO, but has been unsuccessful. On March 17, 2004, the USPTO

denied Defendant’s registration based, at least in part, on the potential for confusion between

Defendants’ application and Plaintiff’s registered trademark, U.S. Registration No. 2563004. 9 I

understand that the USPTO issued two subsequent rejections of this registration on October 31, 2005

and March 28, 2015. 10 Defendant also attempted to register “Newmark Pacific,” which was refused

registration in May 2005 and “Newmark New Spectrum,” which was refused registration in

November 2004. 11

            14.         Defendant was issued both word and word and design mark registrations for

“Newmark Knight Frank” in May of 2008. 12

            15.         I understand that Plaintiff and Defendant have in the past operated in different

geographic markets and have offered different services, with Plaintiff focusing on mortgage-related

services, including mortgage banking, 13 and Defendant focusing on sales and leasing brokerage

services. 14

            16.         Between 2012 and 2014, NGKF made series of acquisitions (and was itself

acquired by BGC). As a result of these acquisitions, NGFK was, and is, using a number of

different trade names across different geographies to represent the range of commercial real estate


 8   Complaint, ¶20.
 9   Complaint, ¶24.
 10   Complaint, ¶24.
 11   Complaint, ¶26.
 12   Complaint, ¶28-30.
 13   Complaint, ¶15.
 14   Complaint, ¶23.


                                                                                                           6
            Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 9 of 47




services it offers. 15 To consolidate its branding, it appears that NGKF planned to rebrand their

various companies using “Newmark” as the sole name brand. 16

           17.         I understand that Plaintiff has provided examples of actual confusion caused by

NGKF’s use of “Newmark” alone. 17 After initially expressing its concerns in letters to counsel for

NGKF, Newmark filed a complaint asserting that Defendants’ use of “Newmark” will cause

confusion, 18 is misleading, 19 and has caused Newmark harm. 20

           18.         Plaintiff also filed a motion for a preliminary injunction. 21 In its motion, Plaintiff

provided evidence of actual confusion, including examples in which employees of NGKF claimed

to be from “Newmark,” to solicit business. 22 Plaintiff also cites to reputational harm caused by

confusion between its company and the sexual harassment lawsuit brought against NGKF and its

senior executives in NGKF’s Los Angeles office. 23

           19.         On November 16, 2017, the Court issued its findings on the preliminary

injunction and ruled NGFK enjoined from using “Newmark” alone or in combination with any

other words as a trademark for mortgage banking, mortgage brokerage, loan servicing, investment




15   Complaint, ¶32-38.
16   Complaint, ¶40-43.
17   Plaintiff Newmark Realty Capital, Inc.’s Notice of Motion and Motion for Preliminary Injunction; Memorandum of Points and
        Authorities in Support. Newmark Realty Capital, Inc. v. BCG Partners, Inc. United States District Court for the Northern
        District of California, San Jose Division. Case No. 5:16-cv-01702-BLF. p. 16, line 23 – p. 18, line 8 (hereafter, “Motion for
        PI”).
18   Complaint, ¶56.
19   Complaint, ¶57.
20   Complaint, ¶58.
21   Motion for PI.
22   Motion for PI, p. 19.
23   Motion for PI, p. 20.


                                                                                                                                    7
           Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 10 of 47




brokerage or investment consulting in the field of commercial real estate. 24 In its ruling, the Court

indicated that:

            Here, Plaintiff offers evidence of actual confusion, including initial interest
            confusion. Mot. 15–18. Defendant offers no contrary evidence, and in fact has,
            itself asserted trademark infringement against Plaintiff, claiming actual confusion
            (ECF 21). Moreover, Defendant does not address any of the Sleekcraft factors...
            Based on the parties’ arguments and evidence, the Court is satisfied that actual
            confusion is the single most significant factor. 25

           20.         I was asked by counsel for Plaintiff to evaluate the extent to which there is any

evidence that NGKF will adopt “Newmark” or be identified as “Newmark,” which would

potentially continue to cause confusion amongst consumers of Newmark’s services. I reviewed

the academic literature for research on the rate, reasons, or likelihood that a company with

multiple names (such as NGKF) would adopt a single name. I also examined the business press

for data demonstrating that moving to a single name, such as “Newmark” (from NGKF) is

common, and for evidence of the extent to which businesses with multiple names are referred to

as a single name in the media.

       V.        ACADEMIC LITERATURE ON CORPORATE NAMES
           21.         Much of the academic literature on company name change focuses on the reasons

for changing a name or the economic impact associated with a change of brand or name. Almost

no article examines the overall rate at which companies shorten or transition to a single name

from a longer name. This is perhaps because the practice of moving formally or informally to a




24   Proposed Order Granting Plaintiff Newmark Realty Capital, Inc.’s Motion for Preliminary Injunction. Newmark Realty
       Capital, Inc. v. BCG Partners, Inc. United States District Court for the Northern District of California, San Jose Division.
       Case No. 5:16-cv-01702-BLF, ¶2 (hereafter “PI Order”).
25   PI Order, p. 9 lines 23-27.


                                                                                                                                      8
            Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 11 of 47




shorter name occurs with regularity and seems intuitively reasonable, therefore not requiring

study. 26

            22.        I was able to locate one empirical academic study which systematically examined

a set of name changes made by public companies between 1960 and 1991. 27 This research

determined that the most common type of name change was a shortening the company name. Of

the 602 name changes reviewed, 98.3 percent were shortened significantly. In an interview with

the Harvard Business Review, the authors explain, "[l]ong names are cumbersome and eventually

will be shortened and distorted by consumers in ways the company cannot control." 28

        VI. REVIEW OF CORPORATE NAME CHANGES
            23.        While there is little academic literature that empirically determines the rate at

which companies move from multiple names to single names, there are numerous examples of

well-known companies making such a transition.


                  a. Examples of Modern Companies Changing to a Single Name
            24.        Across a broad range of industries, it is relatively easy to locate companies which

have formally or informally transitioned from using multiple names to using a single name.

Moreover, as discussed below, this transition frequently involves using the first part of the prior

name alone. For example, there are a number of law firms that have moved from a multi-named

firm (usually based on a listing of the founding partners) to a single name. It is reasonable that in



 26   For instance, Fortune magazine notes in its discussion of business names that “[t]he shorter the length, the better”
        (http://fortune.com/2011/12/15/10-rules-for-picking-a-company-name/, accessed July 3, 2018), and Business Insider notes
        that when naming a new business one should avoid “long or confusing names” (http://www.businessinsider.com/how-to-
        choose-a-company-name-2015-2, accessed July 3, 2018.
 27   Chiranjeev Kohli and Thomas Hemnes. 1995. A corporation by any other name…? Business Horizons 38(6): 29-33.
 28   Perkins, Anne G. Mar/Apr 1995. Harvard Business Review 73(2): 11.

                                                                                                                                  9
            Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 12 of 47




professional services (such as law firms, banking, and real estate) customers, trade journals and

the business press simplify what can be lengthy names by identifying the company and brand with

the first name. As explained by one marketing expert:

            I don’t know any law firm whose clients refer to it by its full, official name. I
            think there is a strong argument to be made in terms of how brand recognition
            works that if the marketplace has already bestowed a shortened version of your
            name on you, that you would do well to capitalize on the name recognition that
            goes with that. 29

            25.        And as another example, the American Lawyer quoted Paula Black, a branding

and marketing professional, when discussing Cooley Godward Kronish’s change to Cooley. 30 She

explained:

            Chances are that a firm’s street name has been reduced to two or one names,
            so there is no reason to cling to three or four of five names. The shorter name
            makes it easier for clients to remember the firm and better allows the firm to
            brand itself. You can’t brand something unless you can remember it. 31

 There are a numerous examples of law firms moving from multiple names to a single name

 (based on the first listed name). 32

            26.        Changing a name from a multi-word name to a single name (based on the first

name) is not only found in the legal industry. A number of companies in the financial services

industry are often known by the first portion of their name. For example, Deloitte Touche

Tohmatsu Limited is often referred to as Deloitte, 33 and Cantor Fitzgerald is sometimes referred

to as “Cantor.” 34


 29   https://www.law360.com/articles/877285/why-biglaw-is-kicking-surnames-ampersands-to-the-curb, accessed May 25, 2018.
 30   http://amlawdaily.typepad.com/amlawdaily/2010/05/cooleyname.html, accessed May 24, 2018.
 31   http://amlawdaily.typepad.com/amlawdaily/2010/05/cooleyname.html, accessed May 24, 2018.
 32   See Howrey (previously Howrey Simon Arnold & White) and Dechert (previously Dechert Price & Rhoads).
 33   https://www2.deloitte.com/us/en/pages/about-deloitte/articles/about-deloitte-history-timeline.html, accessed May 24, 2018.
 34   www.cantor.com, accessed May 24, 2018.


                                                                                                                                   10
            Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 13 of 47




            27.         A number of the most well-known consumer companies were at one time multi-

named corporate entities that transitioned officially to use a single name. For example, Apple was

originally called Apple Computers; 35 Starbucks Coffee, Tea, and Spice changed to Starbucks; 36

and Nintendo Playing Card Co. changed to Nintendo. 37

            28.        Additional data on corporate name changes from multi-names to a single name

can be found by examining information on US publicly-held company name changes from the

Bloomberg Corporate Actions Calendar for the years 2013-2018. 38 This database tracks changes

in the corporate structure of publicly-traded companies, namely corporate name changes, along

with other changes in things like ticker changes, listings and delistings, and dividends. While

these data do not provide information on the reason for the name change, they do identify the

initial name and the name after the change has taken place.

            29.        My review of these data presents a number of additional, relevant name changes

by companies that changed from a multi-word name to a single word that was part of the old

name. A recent example of such a change is “Discovery Communications Inc.” to “Discovery

Inc.” in 2018. Additional examples from 2017 include, “Intellicheck Mobilisa, Inc.” to

“Intellicheck,” “Jabil Circuit Inc.” to “Jabil Inc.,” and “Monro Muffler Brake, Inc.” to “Monro

Inc.” 39




 35   https://www.cnbc.com/2015/05/26/19-famous-companies-that-originally-had-different-names.html, accessed May 24, 2018.
 36   Id.
 37   https://en.wikipedia.org/wiki/Nintendo#1889%E2%80%931956:_As_a_card_company, accessed May 24, 2018.
 38   The Bloomberg Corporate Actions Calendar is part of Bloomberg, a financial database (for a brief description of the Calendar,
        see, https://www.bloomberg.com/professional/product/event-driven-feeds, accessed July 3, 2018).
 39   Bloomberg Corporate Actions Calendar.

                                                                                                                                11
           Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 14 of 47




                 b. Examples of Companies in Plaintiff’s and Defendants’
                    Markets Using Single Names
           30.       As demonstrated above, a wide range of companies formally or informally

shorten their corporate names and use the first name of the prior or existing name. The examples

above span a wide range of markets from consumer electronics to professional services, such as

law and accounting firms.

           31.       I also examined whether direct competitors to both Newmark Realty Capital and

NGKF are referred to as shortened versions of their full name. To identify a set of competitors, I

used the 2017 competitor lists from National Real Estate Investor. 40

           32.       Not surprisingly, there are a number of examples of firms in commercial real

estate or real estate brokerage which are identified by the first word of their full name. For

example, Cushman & Wakefield is at times referred to as, “Cushman” by third-parties. 41 Table 1

below presents some additional illustrative examples.




40   For Newmark Knight Frank, we referenced http://www.nreionline.com/brokerage/2017-top-brokers?full=1 as a starting point;
       for Newmark Realty Capital, we used http://www.nreionline.com/rankings/2017-top-financial-intermediaries?full=1
       (accessed May 25, 2018).
41   See, e.g., Cushman: https://therealdeal.com/2010/11/10/head-of-cushman-us-hotel-group-departs/, accessed May 25, 2018.

                                                                                                                              12
         Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 15 of 47




                        Table 1. Examples of Competitors with Shortened Name

  Competitor of                           Competitor Name                                     Shortened Name
  Newmark Knight Frank                    Coldwell Banker                                     Coldwell
                                          Kidder Mathews                                      Kidder

  Newmark Realty Capital                  Wells Fargo                                         Wells
                                          Grandbridge Real Estate Capital                     Grandbridge
                                          Q10 Realty Capital                                  Q10

  Both                                    Cushman & Wakefield                                 Cushman

  Source of examples:
  Coldwell: https://www.mansionglobal.com/articles/13712-the-most-expensive-single-family-home-markets-in-america
  Cushman: https://therealdeal.com/2010/11/10/head-of-cushman-us-hotel-group-departs/
  Grandbridge: https://www.grandbridge.com/
  Kidder: https://www.bizjournals.com/seattle/morning_call/2015/04/kidder-mathews-president-leaves-after-just-three.html
  Q10: http://www.q10capital.com/about/
  Wells: https://www.cnbc.com/2018/04/20/wells-fargos-1-billion-fine-doesnt-fit-the-crime-securities-attorney.html


         33.        The above research demonstrates that it is not uncommon for companies to

formally or informally shorten their name to the first portion of the original name. Such a

phenomenon can be found across time and industries, and may occur due to a formal change or

may be the result of the press or customers simply reverting to the first name as an easy way to

identify the company or brand.

         34.        As described in more detail below, there is also ample evidence that NGKF uses

and is being identified as “Newmark.” This usage is likely to continue and will likely cause

confusion and harm to Plaintiff Newmark.




                                                                                                                           13
           Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 16 of 47




       VII. NGKF IDENTIFIES AS “NEWMARK”
          35.        Throughout the pages of its website, NGKF often characterizes itself as

“Newmark” or the “Newmark Group.” 42 I observed such uses at a number of points in time. For

example, NGKF uses “Newmark” to describe the company in its “Top News” section, featured on

its home page. Examples from March, May and June 2018 are shown below in Figure 1.

              Figure 1: Uses of “Newmark” in “Top News” Section of NGKF’s Website




42   http://www.ngkf.com/, accessed May 23, 2018.

                                                                                               14
           Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 17 of 47




           36.       Additional examples can be found in the “In the News” articles and press releases

as shown below in Figure 2. 43,44

            Figure 2: Uses of “Newmark” in “In the News” and “Press Release” Sections
                                      of NGKF’s Website




43   http://www.ngkf.com/home/media-center/in-the-news.aspx, accessed May 23, 2018 and July 2, 2018.
44   http://www.ngkf.com/home/media-center/press-releases.aspx, accessed May 23, 2018 and July 2, 2018.

                                                                                                          15
           Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 18 of 47




           37.        The “Investor” pages on NGKF’s website feature the use of “Newmark” more

heavily and in fact, almost exclusively. 45 As shown in Figure 3, references to Newmark include:

                      Figure 3: References to “Newmark” on NGKF’s Investor Pages

                           a. The use of a logo which exclusively features the word “NEWMARK”




                           b. References to the firm simply as “Newmark”

                                     i. “About Newmark” in both text and graphics




                                    ii. “Newmark is a rapidly growing, high margin, full services
                                        commercial real estate services business…” 46

                                    iii. “Newmark is a full-service commercial real estate services
                                         business…” 47

                                    iv. In almost every investor FAQ question, such as, “What is
                                        Newmark’s fiscal year-end?” and “Where can I find historical
                                        Newmark financial information?” 48


           38.        I have also collected numerous examples of third-party references which first

characterize NGKF as “Newmark Knight Frank” and then later in the source or article switch to




45   http://ir.ngkf.com/investors/investors-home/default.aspx, accessed May 23, 2018. http://ir.ngkf.com/investors/about-
        newmark/default.aspx, accessed May 23, 2018. http://ir.ngkf.com/investors/about-newmark/faq/default.aspx, accessed May
        23, 2018.
46   http://ir.ngkf.com/investors/investors-home/default.aspx, accessed May 23, 2018.
47   http://ir.ngkf.com/investors/about-newmark/default.aspx, accessed May 23, 2018.
48   http://ir.ngkf.com/investors/about-newmark/faq/default.aspx, accessed May 23, 2018.


                                                                                                                            16
           Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 19 of 47




calling the company “Newmark.” 49 Below is a list of illustrative examples of articles in which

NGKF was initially identified as “Newmark Knight Frank,” and subsequently abbreviated to

“Newmark.” We have located a total of 195 such examples between 2006 and 2018. 50

                 1. A February, 2018 article in National Real Estate Investor: 51 “The flexible office
                    provider that focuses on larger companies has been represented by Newmark in
                    its leasing deals.”

                 2. An October 2017 article in the Wall Street Journal Online: 52 “From 2015 through
                    2019, developers are expected to have completed at least 11 new buildings with
                    1.4 million square feet of space, Newmark estimated.”

                 3. A June, 2017 news article in Finance & Commerce: 53 “McCarthy will be taking
                    the lead on Viking Lakes, said Newmark spokesperson Deb Bergman.”

                 4. A September, 2017 article in the Orange County Business Journal: 54 “TA Realty,
                    though, sold the 4400 MacArthur building in a deal also brokered by Newmark’s
                    capital markets team.”

                 5. An October 2017 article in the Silicon Valley Business Journal: 55 “Indeed,
                    Michael Saign, a senior managing director at Newmark, notes that even while
                    some larger spaces in the area are seeing vacancy, the short, multi-tenant R&D
                    market is healthy in Santa Clara.”

                 6. An October 2017 article in the Washington Business Journal: 56 “Newmark
                    Associate Director Rafael Notario said the addition of WeWork should help to
                    attract a younger set of tenant prospects that might not have considered


49   To create this analysis, we searched the Factiva global news database for articles in which both “Newmark Knight Frank” and
       “Newmark” appeared (For a description of the Factiva database, see, https://www.dowjones.com/products/factiva/, accessed
       July 3, 2018).
50   This search covers the time period from the beginning of 2006 through mid-June, 2018.
51   NREI Staff. 2018. “10 Must Reads for the CRE Industry Today”. National Real Estate Investor.
52   Morris, Keiko. 2017. “Boutique Office Buildings Attract Big-Name Tenants; Niche market is drawing established companies
      looking to use real estate to recast their image”. The Wall Street Journal Online.
53   Kennedy, Claire. 2017. “Newmark Knight Frank to market Vikings’ Eagan development”. https://finance-
      commerce.com/2017/06/newmark-knight-frank-to-market-vikings-eagan-development/, accessed May 23, 2018.
54   Mueller, Mark. 2017. “$106M for Largest La Palma Office Complex”. Orange County Business Journal.
55   Bitters, Janice. 2017. “Auto tech company takes last spot in Santa Clara office park as developers digs in on next phase”.
       Silicon Valley Business Journal.
56   Sernovitz, Daniel J. 2017. “Boston Properties unveils plans for Metropolitan Square reboot”. Washington Business Journal.


                                                                                                                                  17
           Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 20 of 47




                       Metropolitan Square otherwise.”

           39.         While the reviewed articles indicate that there are large number of examples of

“Newmark Knight Frank” being called “Newmark,” this analysis does not establish a rate or

frequency of occurrence. To evaluate the rate at which NGKF is referred to as “Newmark,” I

examined a larger set of articles. This search includes any article or press release mentioning any

of the NGKF company names as follows; “Newmark Grubb Knight Frank,” “Newmark Knight

Frank,” “NGKF,” “NKF,” or “Newmark Cornish & Carey.” 57 Such a search is more inclusive as

it allows for articles which are not using a longer version (i.e. “Newmark Knight Frank” or

“Newmark Grubb Knight Frank”) of NGKF’s name.

           40.         A search of all variants of NGKF’s names in 2017 yielded a total of 1,880

articles. I randomly selected seven sets of approximately 100 articles to review and then identified

the rate at which NGKF (or one of the other names listed above) was identified or described as

“Newmark” within the article. Of the 577 articles reviewed, 58 NGKF was identified as

“Newmark” 12.5 percent of the time. Such a result demonstrates that it is relatively common for

NGKF to be called or described as “Newmark,” even in instances when the company is identified

as NGKF or NKF.


       VIII. HARM TO NEWMARK
           41.         As demonstrated above, there are numerous examples of companies reverting to

the first portion of their fuller name; sometimes this occurs in formal way and often it occurs



57   Specifically, I directed a search of the Factiva global news database.
58   Across the seven sets of 100 articles, between 12 and 27 percent of the articles were not related to NGKF. For example, “NFK”
       generated a number of articles related to the National Kidney Foundation. Unrelated articles were removed from this
       analysis.

                                                                                                                              18
           Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 21 of 47




informally. I have also demonstrated above that NGKF has been identified as “Newmark” in the

press and has identified itself as “Newmark.” While Plaintiff has already provided multiple

examples of actual confusion, in this matter confusion between NGKF and Newmark may be

particularly harmful because NGKF is currently facing sexual harassment allegations.

           42.        Allegations of harassment at NKGF are likely to have a particularly harmful

impact on Newmark given recent awareness and media coverage related to issues of sexual

harassment. 59 Many high-profile accusations and court cases have made sexual harassment in the

workplace an important issue in recent years. The increased attention on this issue is apparent

when we look at the expansion in news coverage. As shown below in Table 2, the number of

articles, blogs and publications which reference sexual harassment or sexual harassment litigation

has more than doubled between 2015 and 2017. 60

        Table 2: Publications Related to Sexual Harassment/ Sexual Harassment Lawsuits

                                                                            Keyword
                                                                                         Sexual harassment
                         Year                     Sexual harassment                       lawsuit/litigation
                         2015                               2,567                                   712
                         2016                               3,272                                  1,102
                         2017                              10,860                                  4,071
                        Total                              16,699                                  5,885




59   Commentators and academics often point out that we are experiencing an increased awareness related to issues of sexual
       harassment in the workplace due to a number of factors including a series of high profile accusations and social media. For
       example, see https://hbr.org/cover-story/2018/01/now-what.
60   To create this analysis, we searched the Factiva global news database for articles referencing “sexual harassment” or “sexual
       harassment lawsuit or litigation.” (For a description of the Factiva database, see,
       https://www.dowjones.com/products/factiva/, accessed July 3, 2018).


                                                                                                                                 19
          Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 22 of 47




          43.      There are a number of examples of articles which refer to the sexual harassment

suit against NGKF and at least one article I identified uses “Newmark” in the article headline, as

shown below in Figure 4. 61

 Figure 4: Link to Article About NGKF Harassment Suit Referring to Firm as “Newmark”




          44.      As shown with the analysis above, there is a strong likelihood that NGKF will be

identified as and will identify itself as “Newmark.” Such an identification is likely to be

particularly harmful as NGKF is facing a sexual harassment lawsuit.


       IX.      CONCLUSIONS
          45.      My analysis has shown that there are numerous companies that formally and

informally shorten their names to a single name, oftentimes the first name in the longer series of

names. This phenomenon extends across a range of industries and includes many professional

service firms and competitors of NGKF and Newmark.

          46.      Additionally, my research demonstrates that NGKF is often referred to as

“Newmark” in the business and popular press. I have identified over 200 articles in the past three

years in which NGKF was identified as “Newmark.” NGKF refers to itself as “Newmark” on its

website and in press releases.




61   See
       https://www.google.com/search?q=sexual+harassment+newmark&rlz=1C1GCEA_enUS768US768&oq=sexual+harassment
       +newmark&aqs=chrome..69i57j0l2j69i60l2.9434j1j8&sourceid=chrome&ie=UTF-8

                                                                                                           20
        Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 23 of 47




       47.      Based on my research, I conclude that NGKF is likely to be referred to and adopt

“Newmark” as a name, even informally. NGKF’s use of and identification with “Newmark” is

likely to cause additional confusion in the marketplace.

       48.      My opinions and conclusions as expressed in this report are to a reasonable

degree of professional and scientific certainty. My conclusions have been reached through the

proper application of research methods and using standard approaches relied upon by experts in

the field of survey, market, and consumer research. My opinions will continue to be informed by

any additional material that becomes available to me. I reserve the right to update and or

supplement my opinions if provided with additional information. I declare under penalty of

perjury that the foregoing is true and correct.

                                                      _________________________________

                                                      Sarah Butler, Managing Director

                                                      July 6, 2018




                                                                                                 21
Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 24 of 47




                 Exhibit A
       Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 25 of 47

                                                                   Sarah Butler
                                                                   Managing Director

                                                                   National Economic Research Associates, Inc
                                                                   4 Embarcadero, Suite 400
                                                                   San Francisco, CA 94111
                                                                   + 1 415 291 1000 Fax + 1 415 291 1010
                                                                   Direct dial: + 1 415 291 1022
                                                                   sarah.butler@nera.com
                                                                   www.nera.com




                             SARAH BUTLER, M.A.
                                 MANAGING DIRECTOR



Ms. Butler is an expert in survey research, market research, sampling, and statistical analysis.
She has applied her expertise in a wide range of litigation and strategic business cases. Her
litigation and project experience includes survey research, market research, the design of
samples, and the statistical and demographic analysis of large data files in a number of areas
including:


Intellectual Property
     Trademark and Trade Dress Infringement: Design, analysis, and critique of surveys used
        to measure consumer confusion, secondary meaning, and dilution in trademark and trade
        design infringement cases.

      False and Misleading Advertising: Design, analysis and critique of surveys used to
       measure consumer perceptions and the materiality of advertising claims.

      Patent Infringement: Sample designs and surveys to the value of patented feature of a
       larger product and to establish rates at which infringing material exist in populations of
       products.
      Copyright infringement: Sampling plans and analysis of the rates of infringing material
       in populations of shared information (such as through websites or other sharing medium).


Mass Torts/Class Actions
   Conduct surveys and design samples providing evidence on issues of commonality and
      consumers’ awareness of key documents or facts and reliance on representations.

      Analyze large databases of claims files to generate invoices, estimate future liabilities and
       calculate policy shares for insurer liabilities in asbestos, tobacco and pharmaceuticals.

      Design, analyze and critique surveys and sampling plans used to evaluate employment
       and promotion records. Review and design surveys for purposes of estimating key facts
       in labor class actions including time to complete activities, exempt/nonexempt activities,
       and meal and rest break issues.
        Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 26 of 47
                                                                                   Sarah Butler



Antitrust

       Design, analysis and critique of surveys and other market research used as evidence of
        consumer purchasing and switching behavior in the areas of CPG, entertainment,
        automobiles, public transportation, sports and consumer electronics.

       Design, analysis and critique of surveys used to demonstrate consumer price sensitivities
        and willingness to pay.


Prior to joining NERA, Ms. Butler worked in market research, conducting survey research, focus
groups and in-depth interviews.

Education
                 Temple University
                 Applied Sociology, coursework, exams and dissertation proposal complete
                 (2005).

                 Temple University
                 M.A. Sociology, (2000).

                 Trinity College, Dublin Ireland
                 M.Phil. (1997).

                 Wellesley College
                 B.A. Sociology and History (with honors). (1995).



Professional Experience
July 2006 - Present            Senior Consultant – Managing Director
                               NERA Economic Consulting
                               San Francisco, California, USA

Oct 2005 – May 2006            Special Consultant
                               NERA Economic Consulting
                               London, England

Jan 2003 – Oct 2005            Senior Analyst - Consultant
                               NERA Economic Consulting
                               Philadelphia, Pennsylvania, USA




NERA Economic Consulting                                                                       2
       Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 27 of 47
                                                                                   Sarah Butler


2002 - 2003                  Consultant
                             Integrated Marketing Associates
                             Bryn Mawr, PA, USA

Oct 1998 - Jan 2002          Research Associate – Analyst
                             NERA Economic Consulting
                             Philadelphia, Pennsylvania, USA

Sept 1998 – May 2003         Adjunct Professor
                             Temple University
                             Philadelphia, Pennsylvania, USA

Jan 1997 – Feb 1998          Manager of Member Research
                             Society for Neuroscience
                             Washington DC, USA


Expert Analysis and Testimony
Steven A. Conner DPM, P.C. v. Optum 360, LLC*. United States District Court Eastern District
of Pennsylvania. Expert report in Telephone Consumer Protection Act case. [Expert Report: June
28, 2018.]

Advice Interactive Group, LLC* v. Web.Com Group, Inc. United States District Court for the
Middle District of Florida Jacksonville Division. Expert report in copyright apportionment case.
[Expert Rebuttal Report: June 18, 2018. Deposition: June 29, 2018.]

State of Washington* v. Comcast Cable Communications Management, LLC, et. al. State of
Washington King County Superior Court. Survey and expert report to evaluate unfair and
deceptive trade practices. [Expert Report: June 4, 2018.]

Global Brand Holdings, LLC* v. Church & Dwight Co., Inc. United States District Court
Southern District of New York. Survey and expert report in trademark infringement matter.
[Expert Report: May 21, 2018. Rebuttal Report: June 15, 2018.]

Josephine James Edwards v. Hearst Communications, Inc.* United States District Court for the
Southern District of New York. Survey and expert report to evaluate consumer perceptions of
information sharing. [Expert Report: April 16, 2018. Deposition May 25, 2018.]

Forever 21, Inc.* v. Gucci America, Inc., and Guccio Gucci S.p.A. United States District Court
Central District of California Western Division. Survey and expert report in trade dress claims
matter. [Expert Report: March 23, 2018. Supplemental Report: April 12, 2018. Deposition May
30, 2018.]




NERA Economic Consulting                                                                           3
       Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 28 of 47
                                                                                    Sarah Butler


Masterbuilt Manufacturing, LLC v. Wal-Mart Stores, Inc.* United States District Court for the
Middle District of Georgia Columbus Division. Expert report in patent infringement matter
relating to consumer demand. [Expert Report: February 23, 2018. Deposition: March 27, 2018.]

Strategic Partners, Inc.* v. Koi Design, LLC. United States District Court Central District of
California. Survey and expert report in trademark infringement matter. [Expert Report: February
13, 2018.]

Hard Rock Café International (USA), Inc., and Tarsadia Hotels v. RockStar Hotels, Inc.* United
States District Court for the Southern District of Florida Fort Lauderdale Division. Survey and
expert report in trademark infringement matter. [Expert Report: February 12, 2018.]

Ghostbed, Inc. and Werner Media Partners, LLC d/b/a Nature’s Sleep, LLC v. Casper Sleep,
Inc., Red Antler, LLC and ICS, Inc.* United States District Court for the Southern District of
Florida. Survey of awareness of mattress companies and advertising slogans. [Expert Report:
January 2, 2018. Deposition: January 23, 2018.]

Shelia Dashnaw, et. al. v. New Balance Athletics, Inc.* United States District Court Southern
District of California. Review of expert report and contingent valuation/conjoint survey to
evaluate consumer perceptions in false advertising claim. [Expert Report: November 8, 2017.
Deposition: November 28, 2017.]

State of Arizona v. Volkswagen AG, et. al.* Superior Court of the State of Arizona – Maricopa
County. Declaration and research on purchasing behavior for luxury, specifically Porsche buyers.
Survey of advertising materials and material impact on purchasing decisions. [Expert Report:
November 10, 2017. Expert Report: December 14, 2017]

Tri-Union Seafoods, LLC v. Otis McAllister, Inc.* United States Patent and Trademark Office
before the Trademark Trial and Appeal Board. Survey and expert report on market parameters
and customer perceptions. [Expert Report: September 27, 2017.]

Martin Schneider, et. al. v. Chipotle Mexican Grill, Inc.* United States District Court Northern
District of California. Review of expert report and contingent valuation/conjoint survey to
evaluate consumer perceptions in false advertising claim. [Expert Report: September 15, 2017.
Deposition: November 22, 2017.]

ADT LLC, and ADT US Holdings, Inc., v. Vivint, Inc.* United States District Court Southern
District of Florida Palm Beach Division. Expert report on sampling and data analysis. [Expert
Report: July 24, 2017. Deposition: August 18, 2017.]

Michael Kors, L.L.C.* v. Chunma USA, Inc. United States District Court Central District of
California. Expert report on likelihood of confusion. [Expert Report: August 4, 2017. Deposition:
October 31, 2017.]




NERA Economic Consulting                                                                           4
       Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 29 of 47
                                                                                     Sarah Butler


Weems Industries, Inc. v. Plews, Inc.* United States District Court for Northern District of Iowa,
Cedar Rapids Division. Expert report on likelihood of confusion. [Expert Report: May 1, 2017.
Deposition: August 1, 2017.]

Trevor Singleton et. al. v. Fifth Generation, Inc. d/b/a Tito’s Handmade Vodka.* United States
District Court for the Northern District of New York. Survey and expert report on false
advertising issues. [Expert Report: April 21, 2017. Deposition: July 10, 2017.]

Mars Incorporated and Mars, Petcare US, Inc. v. The J. M. Smucker Company and Big Heart
Pet, Inc.* United States District Court for the Eastern District of Virginia. Survey and expert
report on likelihood of confusion. [Expert Report: April 6, 2017. Deposition: June 30, 2017.]

Professional Liability Insurance Services, Inc. v. U.S. Risk, Inc. and Crystal Jacobs.* United
States District Court for Western District of Texas, Austin Division. Expert report on likelihood
of confusion. [Expert Report: April 4, 2017. Deposition: June 22, 2017.]

Luxe Hospitality Company, Inc.* v. SBE Entertainment Group. United States District Court
Central District of California. Survey and expert report on genericness. [Expert Report: March 6,
2017. Deposition: March 30, 2017.]

Desiccare, Inc. v. Boveda, Inc.* and Charles Rutherford. United States District Court for the
Central District of California. Survey and expert report on false advertising issues. [Expert
Report: December 5, 2016. Deposition: January 25, 2017.]

Scat Enterprises, Inc. v. FCA US LLC.* United States District Court for the Central District for
California Western Division. Survey and expert report on likelihood of confusion. [Expert
Report: November 21, 2016.]

YETI Coolers, LLC v. RTIC Coolers, LLC.* United States District Court Western District of
Texas, Austin Division. Survey and expert report on secondary meaning. Rebuttal of reports on
fame, secondary meaning and likelihood of confusion. [Expert Report: November 18, 2016.
Deposition: January 13, 2017.]

Lifeway Foods Inc. v. Millennium Products, Inc. d/b/a GT’S Kombucha/ Synergy Drinks/
CocoKeifer LLC.* United States District Court Central District of California. Rebuttal report to
Plaintiff’s counsel’s survey. [Expert Report: October 17, 2016.]

adidas America, Inc. et. al. v. Skechers USA, Inc.* District of Oregon. Portland Division.
Surveys and expert reports to evaluate secondary meaning, likelihood of confusion, and brand
recognition. [Expert Report: October 14, 2016. Deposition: January 10, 2016. Expert Report:
November 6, 2015. Deposition: November 24, 2015. Preliminary Injunction testimony:
December 15, 2015.]
In the Matter of Certain Potassium Chloride Powder Products. United States International Trade
Commission, Washington DC. Survey to evaluate false advertising claims associated with
pharmaceuticals. [Expert Report: October 13, 2016.]




NERA Economic Consulting                                                                            5
       Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 30 of 47
                                                                                   Sarah Butler


 AMID, Inc.* v. Medic Alert Foundation United States, Inc. d/b/a Medic Alert Foundation and
Justin Noland. Southern District of Texas. Houston Division. Expert report in trade dress
infringement matter. [Expert Report: September 22, 2016. Preliminary Injunction Hearing
Testimony: October 11, 2016.]

Surgiquest, Inc. v. Lexion Medical LLC*. District Court of Delaware. Expert report evaluating
evidence in false advertising matter. [Expert Report: August 19, 2016. Deposition: October 7,
2016. Trial testimony: April 10, 2017.]

GIT-R-DONE Productions Inc.* v. GITERDONE C Store LLC. Southern District of Mississippi.
Southern Division. Survey and expert report evaluating recognition and association of phrase
with celebrity. [Expert Report: July 29, 2016.]

State of Oregon* v. Living Essentials LLC and Innovation Ventures LLC. Circuit Court of the
State of Oregon. Survey and analysis used as evidence in false advertising matter. [Trial
testimony: July 6, 2016. Rebuttal testimony: July 19, 2016.]

Intersections Inc. v. Costco Wholesale Corporation.* American Arbitration Association –
International Institute for Conflict Resolution and Prevention. Review of survey submitted in
false advertising matter. [Expert Report: June 24, 2016. Deposition: July 1, 2016.]

Teferi Abebe Bikila. et. al. v. Vibram USA, Inc. et. al.* District of Washington at Tacoma.
Survey and expert report to evaluate awareness and potential confusion related to athlete
endorsement. [Expert Report: June 21, 2016. Rebuttal Report: August 23, 2016.]

Noah Silver-Sky, Fabian Lozano, and Jorge Rodriguez; and ROES 1-400 v. SRAC Holdings I,
INC., Strategic Restaurants Acquisition Company, LLC, Strategic Restaurants Acquisition
Company II, LLC, Strategic Restaurants Acquisition Corp.* American Arbitration Association –
Commercial Arbitration Tribunal. Statistical sample, analysis, and expert report on the impact
and commonality of edits to workers time. [Expert Report: May 23, 2016. Deposition: August
30, 2016.]

Homeland Housewares, LLC and Nutribullet, LLC v. SharkNinja Operating LLC.* Central
District of California, Western Division. Survey and expert report to evaluate misleading
advertising claims. [Expert Report: February 19, 2016. Deposition: April 18, 2016.]

QuickChek Corporation* v. Gold Associates, Inc. District of New Jersey. Survey and Report on
likelihood of confusion. [Preliminary Report: January 5, 2016.]
TOD’S S.p.A.* v. Mycoskie, LLC Respondent. United States Patent and Trademark Office -
TTAB Survey and Expert report on likelihood of confusion. [Expert Report: December 15,
2015.]
Razor USA LLC* vs. Vizio, INC. Central District of California. Survey and expert report to
evaluate likelihood of confusion. [Expert Report: August 13, 2015. Deposition: September 14,
2015.]




NERA Economic Consulting                                                                        6
       Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 31 of 47
                                                                                    Sarah Butler


In Connection with Sprint Communications Company L.P. and Sprint Spectrum L.P.* v.
Comcast Cable Communication LLC et al. Eastern District of Pennsylvania. Conjoint survey and
expert report to evaluate consumer preferences for particular features of cable packages. [Expert
Report: June 17, 2015. Reply Report: July 29, 2015. Deposition: April 14, 2015.]

Select Comfort Corporation; and Select Comfort SC Corporation* v. John Baxter; Dires LLC;
Scott Stenzel; and Craig Miller and Digi Craft Agency and Direct Commerce. Survey and expert
report for evidence of secondary meaning. [Expert Report: May 20, 2015. Deposition: June 16,
2015. Trial testimony: October 9, 2017.]

In the Matter of Certain Footwear Products. United States International Trade Commission,
Washington DC. Survey to evaluate secondary meaning associated with footwear. [Expert
Report: April 17, 2015. Rebuttal Report: May 13, 2015. Deposition: May 19, 2015. Testimony
before the International Trade Commission: August 6, 2015.]


Circle Click Media LLC, Metro Talent LLC, and CTNY Insurance Group v. Regus Management
Group, LLC, Regus Business Centre LLC, Regus PLC and HQ Global Workplaces LLC.*
Northern District of California. Survey of business consumers used to address class certification
and false advertising claims. [Expert Report: April 1, 2015. Deposition: May 6, 2015.]

In re Determination of Royalty Rates and Terms for Ephemeral Recording and Digital
Performance of Sound Recordings. Before the United States Copyright Board. Survey and
Expert Report on consumer substitution of various music listening options. [Expert Report:
February 24, 2015. Deposition: March 27, 2015. Hearing Testimony: May 29, 2015.]

Larry Butler, Joseph Leonard, Kevin Barnes, Victor Matos, Alfred Blair, and Martin Champion,
Individually And On Behalf of All Others Similarly Situated* v. Sears, Roebuck and CO.
Northern District of Illinois – Eastern Division. Surveys, statistical analysis and Expert Report
on issues of experienced rates and consumer preference for machines with product defects.
[Expert Report: February 2, 2015.]

Church & Dwight Co. Inc. v. SPD Swiss Precision Diagnostics GmbH.* Southern District of
New York Report on surveys used in false advertising matter. [Expert Report: December 15,
2014. Deposition: January 16, 2015. Written Testimony: February 17, 2015. Trial testimony:
April 29, 2015.]

Real Foods Pty, LTD.* v. Frito-Lay North America, Inc. United States Patent and Trademark
Office - TTAB Survey and Expert report on issues of genericness. [Expert Report: September 26,
2014. Rebuttal Report: March 31, 2015.]

Ingrid and Isabel, LLC* v. Baby Be Mine, LLC United States District Court Northern District of
California. Product testing and statistical analysis of maternity bands and false advertising.
[Expert Report: May 27, 2014.]




NERA Economic Consulting                                                                            7
       Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 32 of 47
                                                                                    Sarah Butler


KIND, LLC* v. Clif Bar & Company. United States District Court Southern District of New
York. Research on actual confusion related to trade dress. [Expert Report: April 11, 2014.
Preliminary Injunction Testimony: April 28, 2014.]

T-Mobile US, Inc. and Deutsche Telekom AG* v. Aio Wireless LLC. United States District
Court Southern District of Texas, Houston Division Survey and expert report on issues of fame
and dilution. [Expert Report: August 13, 2013. Deposition: October 4, 2013.]

Reynolds Consumer Products, Inc.* v. Handi-Foil Corporation. United States District Court,
Eastern District of Virginia, Alexandria Division. Survey and expert report on issues of trade
dress infringement. [Expert Report: July 12, 2013. Deposition: September 9, 2013. Trial
Testimony: March 25th, 2014.]

Shurtape Technologies, LLC and Shurtech Brands, LLC* v. 3M Company. United States District
Court, Western District of North Carolina, Statesville Division. Expert rebuttal report on issues
of trademark confusion. [Expert Report: July 2, 2013. Deposition: July 30, 2013.]

Eastman Chemical Company v. Plastipure, Inc., and Certichem, Inc.* United States District
Court, Western District of Texas, Austin Division. Survey and expert rebuttal report on issues of
false advertising. [Expert Report: March 1, 2013. Deposition: March 15, 2013.]

Select Comfort Corporation,* v. The Sleep Better Store, LLC. United States District Court,
District of Minnesota. Survey and expert report for evidence of secondary meaning. [Expert
report: March 1, 2013.]

In re: Whirlpool Corp. Front-Loading Washer Products Liability Litigation. United States
District Court, For the Northern District of Ohio, Eastern Division. Survey and statistical
analysis used to evaluate the discount consumers would require if disclosures regarding front-
loading washing machines were made prior to purchase. [Expert Report: November 2, 2012.
Deposition: December 13, 2012. Rebuttal Report: April 26, 2013. Deposition: January 15, 2014.
Trial Testimony: October, 2014.]


* Retaining party


Publications and Presentations
“The value of non-personally identifiable information to consumers of online services: evidence
from a discrete choice experiment,” (2016) with Garrett Glasgow in Applied Economics Letters,
DOI: 10.1080/13504851.2016.1197357.

“Using Survey Methods to Demonstrate the Value of Personal Information and Privacy” (May
2015) Panel on Privacy, Security and IRBs – American Association for Public Opinion
Research, Annual Meeting, Hollywood Florida.




NERA Economic Consulting                                                                          8
       Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 33 of 47
                                                                                  Sarah Butler


“Battle of the Experts—Deploying the Proper Scientific Methodology for Supporting or
Challenging Claims” (March 13, 2015) invited panelist at the Advanced Forum on Resolving &
Litigating Advertising Disputes.

“Effective Use of Surveys in Trademark Litigation,” (August, 2014) Knowledge Group
Webinar.

“The Use of Statistical Sampling Post-Duran,” (August, 2014) Law360.

“The Value of Personal Information to Consumers of Online Services: Evidence from a
Discrete Choice Experiment,” (June 19, 2014). National Economic Research, Inc.

“An assessment of the nonmarket benefits of the Water Framework Directive for households in
England and Wales,” with Metcalfe, Baker, Andrews, Atkinson, Bateman, Carson, East, Gueron,
Sheldon and Train in Water Resources Research, 48:W10516. (Paper awarded Editor’s Choice
Award for 2013).

ABA Webinar “The Use of Surveys in Advertising Substantiation” (June 23, 2011).

“Meeting the New Standards for Reasonable Royalties,” (February, 2011) with Mario Lopez.
Law360.

“Survey Evidence in False Advertising Cases,” (Winter, 2010). The Antritrust Trial Practice
Newsletter.

“The Use of Surveys in Litigation: Recent Trends,” (April, 2010) with Kent Van Liere. National
Economic Research Associates, Inc.

“Emerging Issues in the Use of Surveys in Trademark Infringement on the Web,” with Kent Van
Liere. Paper published in the Advanced Trademark & Advertising Law Conference proceedings,
September 2007, Seattle, WA.

“An Analysis of the Hypothetical Situations in Willingness to Pay Studies.” Paper presented at
the July 2006 Thematic Seminar “Quality Criteria in Survey Research,” hosted by World
Association for Public Opinion Research, Lake Como, Italy.

“Use of Surveys in Intellectual Property Disputes,” (2005) with Eugene P. Ericksen, in Economic
Approaches to Intellectual Property Policy, Litigation and Management Issues, Gregory K.
Leonard and Lauren J. Stiroh (eds.) National Economic Research Associates, Inc.

“Response Rate Standards: Lessons from the 2004 Presidential Polls.” Paper presented at the
2005 Annual Meeting of American Association of Public Opinion Research, Miami Beach, FL.

“Using Surveys to Determine Damages in Patent Infringement Cases” presented at Calculating
and Proving Patent Damages workshop, March 2004 Charlotte, NC.




NERA Economic Consulting                                                                         9
       Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 34 of 47
                                                                               Sarah Butler


“Using Surveys to Determine Damages in Patent Infringement Cases” presented at Calculating
and Proving Patent Damages workshop, January 2004 San Diego, CA.

“Using Surveys to Determine Damages in Patent Infringement Cases” presented at Calculating
and Proving Patent Damages workshop, June 2003, McLean, VA.

Professional Associations
Member, American Association of Public Opinion Research and World Association for Public
Opinion Research, Member, American Statistical Association, Member, American Bar
Association, Intellectual Property Section, Member, International Trademark Association
(INTA), Reviewer for Trademark Reporter, Member, American Marketing Association.




NERA Economic Consulting                                                                     10
Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 35 of 47




                 Exhibit B
      Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 36 of 47




                                        Exhibit B
                                   Materials Considered


Court Documents

  -   Order Granting in Part and Denying in Part Plaintiff’s Motion for Preliminary Injunction,
      Newmark Reality Capital, Inc. v. BGC Partners, Inc., et al., United States District Court
      for the Northern District of California, San Jose Division. Case No. 16-cv-01702-BLF,
      dated November 16, 2017.

  -   Order Granting in Part and Denying in Part Defendants’ Motion for Reconsideration of
      Preliminary Injunction; and Order Regarding Parties’ Requests to Submit New Evidence
      and Defendants’ Motion to Strike, Newmark Reality Capital, Inc. v. BGC Partners, Inc.,
      United States District Court for the Northern District of California, San Jose Division.
      Case No. 16-cv-01702-BLF, dated March 30, 2018.

  -   Complaint for Injunctive and Monetary Relief for: (1) Trademark Infringement Under the
      Lanham Act; (2) Unfair Competition Under the Lanham Act; (3) Common Law
      Trademark Infringement Under State Laws; (4) Unfair Business Competition Under
      California Business & Professions Code § 17200, Newmark Reality Capital, Inc. v. BGC
      Partners, Inc., Newmark & Company Real Estate Inc., United States District Court for
      the Northern District of California, San Francisco Division. Civil Action No. 16-1702,
      dated April 4, 2016.

  -   Answer and Counterclaims, Jury Trial Demanded, Newmark Reality Capital, Inc. v. BGC
      Partners, Inc., Newmark & Company Real Estate Inc., United States District Court for
      the Northern District of California, San Jose Division. Case No. 4:16-cv-01702-BLF,
      dated May, 20, 2016.

  -   Counter-Defendant Newmark Realty Capital, Inc.’s Answer to Counterclaim, Newmark
      Reality Capital, Inc. v. BGC Partners, Inc., Newmark & Company Real Estate Inc.,
      United States District Court for the Northern District of California, San Francisco
      Division. Civil Action No. 16-1702, dated June 29, 2016.

  -   Plaintiff Newmark Realty Capital, Inc.’s Notice of Motion and Motion for Preliminary
      Injunction; Memorandum of Points and Authorities in Support, Newmark Reality Capital,
      Inc. v. BGC Partners, Inc., Newmark & Company Real Estate Inc., Newmark Grubb
      Knight Frank, United States District Court for the Northern District of California, San
      Jose Division. Case No. 5:16-cv-01702-BLF, dated May 30, 2017.

  -   Transcript of Proceedings Before the Honorable Beth Labson Freeman United States
      District Judge, Newmark Reality Capital, Inc. v. BGC Partners, Inc., United States
      District Court for the Northern District of California, San Jose Division. Case No. CV-
      16-1702-BLF, dated February 26, 2018.




                                                                                                 1
    Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 37 of 47




-   Joint Stipulation and Order to Extend Certain Discovery Deadlines, Newmark Reality
    Capital, Inc. v. BGC Partners, Inc., United States District Court Northern District of
    California, San Jose Division. Case No. 5:16-cv-01702-BLF, dated April 6, 2018.

-   Plaintiff Newmark Realty Capital, Inc.’s Reply in Support of Emergency Motion for
    Order to Show Cause Why Defendants are Not in Civil Contempt of Court’s Preliminary
    Injunction Order (Dkt. 134), Newmark Realty Capital, Inc, v. BGC Partners, Inc.,
    Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-Cv-01702-Blf, dated December 11, 2017.

-   Evidentiary Objections to The Declaration of Alison Lewis (Dkt. 187-1), Newmark
    Realty Capital, Inc. v. BGC Partners, Inc., Newmark & Company Real Estate, Inc. DBA
    Newmark Grubb Knight Frank, United States District Court for the Northern District of
    California, San Jose Division. Case No. 5:16-Cv-01702-Blf, dated January 24, 2018.

-   Plaintiff Newmark Realty Capital, Inc.'s Request to Submit New Evidence in Connection
    with Plaintiff’s Motion for Order to Show Cause Why Defendants Are Not in Civil
    Contempt of Court’s Preliminary Injunction Order (Dkt. 145) And Plaintiff’s Opposition
    to Defendants’ Motion for Reconsideration (Dkt. 185), Newmark Realty Capital, Inc. v.
    BGC Partners, Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb
    Knight Frank, United States District Court for the Northern District of California, San
    Jose Division. Case No. 5:16-Cv-01702-Blf, dated February 13, 2018.

-   Plaintiff Newmark Realty Capital, Inc.’s Request to Submit New Evidence in Connection
    With: Plaintiff’s Motion for Order to Show Cause Why Defendants Are Not in Civil
    Contempt of Court’s Preliminary Injunction Order (Dkt. 145); Plaintiff’s Opposition to
    Defendants’ Motion for Reconsideration (Dkt. 185) And Plaintiff’s Motion to Modify
    Preliminary Injunction (Dkt. 202), Newmark Realty Capital, Inc. v. BGC Partners, Inc.,
    Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-Cv-01702-Blf, dated February 20, 2018.

-   [Proposed] Order Granting Plaintiff Newmark Realty Capital, Inc.’s Request to Submit
    New Evidence in Connection With: Plaintiff’s Motion for Order to Show Cause Why
    Defendants Are Not in Civil Contempt of Court’s Preliminary Injunction Order (Dkt.
    145); Plaintiff’s Opposition to Defendants’ Motion for Reconsideration (Dkt. 185) And
    Plaintiff’s Motion to Modify Preliminary Injunction (Dkt. 202), Newmark Realty Capital,
    Inc. v. BGC Partners, Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb
    Knight Frank, United States District Court for the Northern District of California, San
    Jose Division. Case No. 5:16-Cv-01702-Blf, dated February 20, 2018.

-   [Proposed] Order Denying Plaintiff’s Motion for Preliminary Injunction, Newmark Realty
    Capital, Inc., v. BGC Partners, Inc., and Newmark & Company Real Estate, Inc., DBA
    Newmark Grubb Knight Frank, United States District Court for the Northern District of
    California, San Jose Division. Civil Action No. 5:16-Cv-01702-Blf-Svk, dated August 2,
    2017.


                                                                                                 2
    Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 38 of 47




-   Declaration of Amy Newmark in Support of Defendants' Opposition to Motion for
    Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., and
    Newmark & Company Real Estate, Inc., DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Civil
    Action No. 5: 16-Cv-01702-Blf, dated August 1, 2017.

-   Declaration of George Mitsanas In Support of Emergency Motion for Order to Show
    Cause Why Defendants Are Not in Civil Contempt of Court’s Preliminary Injunction
    Order (Dkt. 134) with Exhibits 1 – 13, Newmark Realty Capital, Inc., v. BGC Partners,
    Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-Cv-01702-Blf, dated December 10, 2017.

-   Supplemental Declaration of Lai L. Yip in Support of Plaintiff Newmark Realty Capital,
    Inc.’s Emergency Motion for Order to Show Cause Why Defendants Are Not in Civil
    Contempt of Court’s Preliminary Injunction Order (Dkt. 134) with Exhibits 1 – 17,
    Newmark Realty Capital, Inc. v. BGC Partners, Inc., Newmark & Company Real Estate,
    Inc. DBA Newmark Grubb Knight Frank, United States District Court for the Northern
    District of California, San Jose Division. Case No. 5:16-Cv-01702-Blf , dated December
    11, 2017.

-   Declaration of Andrew Mekjavich with Exhibit, Newmark Realty Capital, Inc. v. BGC
    Partners, Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight
    Frank, United States District Court for the Northern District of California, San Jose
    Division. Case No. 5:16-Cv-01702-Blf, dated February 20, 2018.

-   Declaration of Lai L. Yip in Support of Plaintiff Newmark Realty Capital, Inc.’s Request
    to Submit New Evidence with Exhibits 1 – 2, Newmark Realty Capital, Inc., v. BGC
    Partners, Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight
    Frank, United States District Court for the Northern District of California, San Jose
    Division. Case No. 5:16-Cv-01702-Blf, dated February 13, 2018.

-   Declaration of Michael Heagerty in Support of Plaintiff Newmark Realty Capital, Inc.’s
    Request to Submit New Evidence in Connection with Contempt Motion and Opposition
    to Reconsideration Motion with Exhibit, Newmark Realty Capital, Inc., v. BGC Partners,
    Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-Cv-01702-Blf , dated February 20, 2018.

-   Declaration of Yasamin Parsafar in Support of Plaintiff Newmark Realty Capital, Inc.’s
    Request to Submit New Evidence with Exhibit, Newmark Realty Capital, Inc., v. BGC
    Partners, Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight
    Frank, United States District Court for the Northern District of California, San Jose
    Division. Case No. 5:16-Cv-01702-Blf, dated February 20, 2018.

-   Declaration of Barry Gosin in Support of Defendants’ Opposition to Motion for
    Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark



                                                                                              3
    Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 39 of 47




    & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United States District
    Court for the Northern District of California, San Jose Division. Civil Action No. 5:16-
    cv-01702-BLF, dated August 2, 2017.

-   Declaration of Danielle Welsh in Support of Defendants’ Opposition to Motion for
    Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark
    & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United States District
    Court for the Northern District of California, San Jose Division. Civil Action No. 5:16-
    cv-01702-BLF, dated August 2, 2017.

-   Declaration of Jacques Zelnik in Support of Defendants’ Opposition to Motion for
    Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark
    & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United States District
    Court for the Northern District of California, San Jose Division. Civil Action No. 5:16-
    cv-01702-BLF, dated August 2, 2017.

-   Declaration of James Kuhn in Support of Defendants’ Opposition to Motion for
    Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark
    & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United States District
    Court for the Northern District of California, San Jose Division. Civil Action No. 5:16-
    cv-01702-BLF, dated August 1, 2017.

-   Declaration of Michael R. Ippolito in Support of Defendants’ Opposition to Motion for
    Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark
    & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United States District
    Court for the Northern District of California, San Jose Division. Case No. 5:16-Cv-
    01702-Blf, dated August 2, 2017.

-   Declaration of Paul K. Talbot in Support of Defendants’ Opposition to Motion for
    Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark
    & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United States District
    Court for the Northern District of California, San Jose Division. Civil Action No. 5:16-
    cv-01702-BLF, dated August 1, 2017.

-   Declaration of Ryan T. Bricker in Support of Opposition to Plaintiff's Motion for
    Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark
    & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United States District
    Court for the Northern District of California, San Jose Division. Civil Action No. 5:16-
    cv-01702-BLF-SVK, dated August 2, 2017.

-   Declaration of Seth Weinstein in Support of Defendants’ Opposition to Motion for
    Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark
    & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United States District
    Court for the Northern District of California, San Jose Division. Civil Action No. 5:16-
    cv-01702-BLF, dated August 2, 2017.

-   Declaration of Steven C. Kolsky in Support of Defendants’ Opposition to Motion for
    Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark


                                                                                           4
    Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 40 of 47




    & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United States District
    Court for the Northern District of California, San Jose Division. Civil Action No. 5:16-
    cv-01702-BLF, dated August 1, 2017.

-   Declaration of William G. Cohen in Support of Defendants’ Opposition to Motion for
    Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark
    & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United States District
    Court for the Northern District of California, San Jose Division. Civil Action No. 5:16-
    cv-01702-BLF, dated August 1, 2017.

-   Declaration of Zack Schnoll in Support of Defendants’ Opposition to Motion for
    Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark
    & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United States District
    Court for the Northern District of California, San Jose Division. Civil Action No. 5:16-
    cv-01702-BLF, dated August 1, 2017.

-   Defendants’ Opposition to Motion for Preliminary Injunction, Newmark Realty Capital,
    Inc., v. BGC Partners, Inc., Newmark & Company Real Estate, Inc. DBA Newmark
    Grubb Knight Frank, United States District Court for the Northern District of California,
    San Jose Division. Civil Action No. 5:16-cv-01702-BLF-SVK, dated August 2, 2017.

-   Declaration of Lai L. Yip in Support of Plaintiff Newmark Realty Capital, Inc.’s Motion
    for Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc.,
    Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated August 22, 2017.

-   Declaration of Michelle D. Kahn in Support of Plaintiff Newmark Realty Capital, Inc.’s
    Motion for Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc.,
    Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated August 22, 2017.

-   Plaintiff Newmark Realty Capital, Inc.’s Notice of Correction Regarding Dkt. 103,
    Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark & Company Real Estate,
    Inc. DBA Newmark Grubb Knight Frank, United States District Court for the Northern
    District of California, San Jose Division. Case No. 5:16-cv-01702-BLF, dated September
    5, 2017.

-   Plaintiff Newmark Realty Capital, Inc.’s Reply in Support of its Motion for Preliminary
    Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark & Company
    Real Estate, Inc. DBA Newmark Grubb Knight Frank, United States District Court for the
    Northern District of California, San Jose Division. Case No. 5:16-cv-01702-BLF, dated
    August 22, 2017.

-   Order Re: Redaction of Order Granting in Part and Denying in Part Plaintiff’s Motion for
    Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., United



                                                                                                 5
    Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 41 of 47




    States District Court for the Northern District of California, San Jose Division. Case No.
    16-cv-01702-BLF, dated November 16, 2017.

-   Supplemental Declaration of Michael Heagerty, Newmark Realty Capital, Inc., v. BGC
    Partners, Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight
    Frank, United States District Court for the Northern District of California, San Jose
    Division. Case No. 5:16-cv-01702-BLF, dated August 22, 2017.

-   Supplemental Declaration of George Mitsanas, Newmark Realty Capital, Inc., v. BGC
    Partners, Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight
    Frank, United States District Court for the Northern District of California, San Jose
    Division. Case No. 5:16-cv-01702-BLF, dated August 19, 2017.

-   Declaration of George Mitsanas with Exhibits 1 - 58, Newmark Realty Capital, Inc., v.
    BGC Partners, Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb
    Knight Frank, United States District Court for the Northern District of California, San
    Jose Division. Case No. 5:16-cv-01702-BLF, dated May 30, 2017.

-   Declaration of Michael Heagerty with Exhibits 1 - 49, Newmark Realty Capital, Inc., v.
    BGC Partners, Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb
    Knight Frank, United States District Court for the Northern District of California, San
    Jose Division. Civil Action No. 5:16-cv-01702-BLF, dated May 30, 2017.

-   Plaintiff and Counter-Defendant Newmark Realty Capital, Inc.’s Request for Judicial
    Notice in Support of Its Motion for Preliminary Injunction with Exhibits 1 - 15, 25 - 49,
    Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark & Company Real Estate,
    Inc. DBA Newmark Grubb Knight Frank, United States District Court for the Northern
    District of California, San Jose Division. Case No. 5:16-cv-01702-BLF, dated May 30,
    2017.

-   [Proposed] Order Granting Plaintiff Newmark Realty Capital, Inc.’s Motion for
    Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark
    & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United States District
    Court for the Northern District of California, San Jose Division. Case No. 5:16-cv-01702-
    BLF, dated May 30, 2017.

-   Declaration of Bradley Sher, Newmark Realty Capital, Inc., v. BGC Partners, Inc.,
    Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated May 17, 2017.

-   Declaration of Brian Schwartz, Newmark Realty Capital, Inc., v. BGC Partners, Inc.,
    Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated May 10, 2017.

-   Declaration of Bruce Friedman, Newmark Realty Capital, Inc., v. BGC Partners, Inc.,
    Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United


                                                                                                 6
    Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 42 of 47




    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated May 25, 2017.

-   Declaration of Charles Syers, Newmark Realty Capital, Inc., v. BGC Partners, Inc.,
    Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated May 19, 2017.

-   Declaration of John Rutowicz, Newmark Realty Capital, Inc., v. BGC Partners, Inc.,
    Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated May 9, 2017.

-   Declaration of Mark C. Ritchie, Newmark Realty Capital, Inc., v. BGC Partners, Inc.,
    Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated May 12, 2017.

-   Declaration of Mark W. (Sam) Davis, Newmark Realty Capital, Inc., v. BGC Partners,
    Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated May 28, 2017.

-   Declaration of Michael L. Wood, Newmark Realty Capital, Inc., v. BGC Partners, Inc.,
    Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated May 1, 2017.

-   Declaration of Richard Coppola, Newmark Realty Capital, Inc., v. BGC Partners, Inc.,
    Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated May 1, 2017.

-   Declaration of Salem McMullan, Newmark Realty Capital, Inc., v. BGC Partners, Inc.,
    Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated May 23, 2017.

-   Declaration of Susan Milazzo, Newmark Realty Capital, Inc., v. BGC Partners, Inc.,
    Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated May 15, 2017.

-   Declaration of Lai L. Yip in Support of Plaintiff Newmark Realty Capital, Inc.’s
    Emergency Motion for Order to Show Cause Why Defendants are not in Civil Contempt
    of Court’s Preliminary Injunction Order (Dkt. 134) with Exhibits 1 - 34, Newmark Realty
    Capital, Inc., v. BGC Partners, Inc., Newmark & Company Real Estate, Inc. DBA



                                                                                                 7
    Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 43 of 47




    Newmark Grubb Knight Frank, United States District Court for the Northern District of
    California, San Jose Division. Case No. 5:16-cv-01702-BLF, dated November 30, 2017.

-   Declaration of Tom Dao In Support of Plaintiff Newmark Realty Capital, Inc.’s
    Emergency Motion for Order to Show Cause Why Defendants are not in Civil Contempt
    of Court’s Preliminary Injunction Order (Dkt. 134, 145, 174) with Exhibits 1 - 2,
    Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark & Company Real Estate,
    Inc. DBA Newmark Grubb Knight Frank, United States District Court for the Northern
    District of California, San Jose Division. Case No. 5:16-cv-01702-BLF, dated January 1,
    2018.

-   Plaintiff Newmark Realty Capital, Inc.’s Request for Judicial Notice in Support of
    Emergency Motion for order to Show Cause Why Defendants are not in Contempt of
    Court’s Preliminary Injunction (Dkt. 134) with Exhibit, Newmark Realty Capital, Inc., v.
    BGC Partners, Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb
    Knight Frank, United States District Court for the Northern District of California, San
    Jose Division. Civil Action No. 5:16-cv-01702-BLF, dated November 30, 2017.

-   Second Supplemental Declaration of Lai L. Yip in Support of Plaintiff’s Emergency
    Motion for Order to Show Cause Why Defendants are not in Civil Contempt of Court’s
    Preliminary Injunction Order (Dkts. 134, 145, 174), Newmark Realty Capital, Inc., v.
    BGC Partners, Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb
    Knight Frank, United States District Court for the Northern District of California, San
    Jose Division. Case No. 5:16-cv-01702-BLF, dated January 2, 2018.

-   Plaintiff Newmark Realty Capital, Inc.’s Notice of Motion and Emergency Motion for
    Order to Show Cause Why Defendants Are Not in Civil Contempt of Court’s Preliminary
    Injunction Order (Dkt. 134); Memorandum of Points and Authorities, Newmark Realty
    Capital, Inc., v. BGC Partners, Inc., Newmark & Company Real Estate, Inc. DBA
    Newmark Grubb Knight Frank, United States District Court for the Northern District of
    California, San Jose Division. Case No. 5:16-cv-01702-BLF, dated November 30, 2017.

-   [Proposed] Order Granting Plaintiff Newmark Realty Capital, Inc.’s Emergency Motion
    for Order to Show Cause Why Defendants Are Not in Civil Contempt of Court’s
    Preliminary Injunction Order (Dkt. 134), Newmark Realty Capital, Inc., v. BGC Partners,
    Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated November 30, 2017.

-   Order Setting Case Management Conference Regarding Plaintiff's Emergency Motion at
    Ecf 145, Newmark Realty Capital, Inc., v. BGC Partners, Inc., United States District
    Court for the Northern District of California, San Jose Division. Case No. 16-cv-01702-
    BLF, dated December 1, 2017.

-   Plaintiff’s Supplemental Brief in Support of Its Emergency Motion for Order to Show
    Cause Why Defendants Are Not in Civil Contempt of Court’s Preliminary Injunction
    Order (Dkts. 134, 145, 174), Newmark Realty Capital, Inc., v. BGC Partners, Inc.,



                                                                                               8
    Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 44 of 47




    Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated January 2, 2018.

-   Declaration of Alison Lewis in Support of Defendants' Opposition to Plaintiff's Motion
    for Contempt (Dkt. 145) with Exhibits 1-3, Newmark Realty Capital, Inc., v. BGC
    Partners, Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight
    Frank, United States District Court for the Northern District of California, San Jose
    Division. Case No. 5:16-cv-01702-BLF, dated December 8, 2017.

-   Declaration of Sophy T. Manes in Support of Defendants and Counterclaimants BGC
    Partners, Inc. And Newmark & Company Real Estate, Inc.’s Opposition to Plaintiff’s
    Motion for Contempt, Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark &
    Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United States District
    Court for the Northern District of California, San Jose Division. Civil Action No. 5:16-
    cv-01702-BLF, dated December 8, 2017.

-   Defendants’ Opposition to Plaintiff’s Motion for Contempt (Dkt. 145), Newmark Realty
    Capital, Inc., v. BGC Partners, Inc., Newmark & Company Real Estate, Inc. DBA
    Newmark Grubb Knight Frank, United States District Court for the Northern District of
    California, San Jose Division. Case No. 5:16-cv-01702-BLF, dated December 8, 2017.

-   [Proposed] Order Denying Plaintiff’s Motion for Contempt, Newmark Realty Capital,
    Inc., v. BGC Partners, Inc., Newmark & Company Real Estate, Inc. DBA Newmark
    Grubb Knight Frank, United States District Court for the Northern District of California,
    San Jose Division. Case No. 5:16-cv-01702-BLF, dated December 8, 2017.

-   Defendants’ Supplemental Brief in Support of Their Opposition to Plaintiff’s Motion for
    Contempt, Newmark Realty Capital, Inc., v. BGC Partners, Inc., Newmark & Company
    Real Estate, Inc. DBA Newmark Grubb Knight Frank, United States District Court for the
    Northern District of California, San Jose Division. Case No. 5:16-cv-01702-BLF, dated
    January 2, 2018.

-   Defendants’ Objections to And Motion to Strike Plaintiff’s Supplemental Brief (Dkt.
    177), Second Supplemental Yip Declaration (Dkt. 177-2), And Dao Declaration (Dkt.
    177-5), Pursuant To Local Rule 7-3, Newmark Realty Capital, Inc., v. BGC Partners,
    Inc., Newmark & Company Real Estate, Inc. DBA Newmark Grubb Knight Frank, United
    States District Court for the Northern District of California, San Jose Division. Case No.
    5:16-cv-01702-BLF, dated January 2, 2018.

-   Defendants’ Response to Objection to Lewis Declaration (Dkt. 188), Newmark Realty
    Capital, Inc., v. BGC Partners, Inc., Newmark & Company Real Estate, Inc. DBA
    Newmark Grubb Knight Frank, United States District Court for the Northern District of
    California, San Jose Division. Case No. 5:16-cv-01702-BLF, dated January 31, 2018.

-   Declaration of Amy Newmark in Support of Defendants' Opposition to Motion for
    Preliminary Injunction, Newmark Realty Capital, Inc., v. BGC Partners, Inc., and
    Newmark & Company Real Estate, Inc., DBA Newmark Grubb Knight Frank, United


                                                                                                 9
       Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 45 of 47




       States District Court for the Northern District of California, San Jose Division. Civil
       Action No. 5: 16-Cv-01702-Blf, dated August 1, 2017.


Bates Numbered Documents

   -   Bates Numbered Document, NRC0012504-10.


Other Materials

   -   Commercial Mortgage Article, Sagging Loan Demand Slows CMBS Pipeline, dated
       April 6, 2018.

   -   Bisnow Article, CRE Brokers on What It's Really Like To Join a Competitor, dated April
       9, 2018.

   -   The Registry Article, Newmark Turns 25, San Francisco-Founded Company Closes
       $2.2BN in 2016, dated December 14, 2016.

   -   Press Release, NKF Capital Markets Arranges Supplemental Funding for 26 Cross-
       Collateralized Parking Assets Owned by InterPark Holdings, dated January 29, 2018.

   -   Press Release, BGC Partners and Newmark Group Update Fourth Quarter Earnings
       Conference Call Details, dated February 5, 2018.




                                                                                                 10
     Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 46 of 47




 1                                        PROOF OF SERVICE

 2                       Newmark Realty Capital, Inc. v. BGC Partners, Inc., et al.
                            USDC – Northern District California (San Jose)
 3                                  Case No. 5:16-cv-01702-BLF

 4         I am employed in the County of San Francisco; I am over the age of eighteen years and not
   a party to the within entitled action; my business address is Four Embarcadero Center, 17th Floor,
 5 San Francisco, CA 94111-4109.
 6        On July 6, 2018, I served the following document(s) described as EXPERT REPORT
     OF SARAH BUTLER on the interested party(ies) in this action by placing true copies thereof
 7 enclosed in sealed envelopes and/or packages addressed as follows:
 8           COOLEY LLP
             BOBBY A. GHAJAR
 9           CHRISTINA S. DAVIS
             LAURA A. LEVINE
10           MARCUS D. PETERSON
             1333 2nd Street, Suite 400
11           Santa Monica, CA 90401
             Telephone: (310) 883-6400
12           Facsimile: (310) 883-6500
             E-Mail: bghajar@cooley.com
13                   cdavis@cooley.com
                     llevine@cooley.com
14                   mpeterson@cooley.com
15           COOLEY LLP
             ANGELA L. DUNNING
16           AMANDA A. MAIN
             3175 Hanover Street
17           Palo Alto, CA 94304
             Telephone: (650) 843-5000
18           Facsimile: (650) 849-7400
             E-Mail:      adunning@cooley.com
19                        amain@cooley.com
20           CANTOR FITZGERALD
             MICHAEL STEVEN POPOK
21           NIRAV S. SHAH
             MIGUEL LOPEZ
22           110 East 59th Street
             New York, NY 10022
23           Telephone: (212) 938-5000
             E-Mail:      mpopok@cantor.com
24                        nirav.shah@cantor.com
                          miguel.lopez@cantor.com
25
26           Attorneys for Defendants BGC PARTNERS, INC., NEWMARK & COMPANY
             REAL ESTATE, INC. DBA NEWMARK GRUBB KNIGHT FRANK
27           BY MAIL: I placed the envelope for collection and mailing, following our ordinary
28           business practices. I am readily familiar with the practice Sheppard, Mullin, Richter &

                                                      -1-                        Case No. 5:16-cv-01702-BLF
     SMRH:483424031.1                                                                      PROOF OF SERVICE
     Case 5:16-cv-01702-BLF Document 596-2 Filed 10/12/18 Page 47 of 47




 1           Hampton LLP’s practice for collecting and processing correspondence for mailing. On
             the same day that correspondence is placed for collection and mailing, it is deposited in
 2           the ordinary course of business with the United States Postal Service, in a sealed
             envelope with postage fully prepaid.
 3
 4         I declare that I am employed in the office of a member of the Bar of this Court at whose
   direction the service was made. I declare under penalty of perjury under the laws of the United
 5 States of America that the above is true and correct.
 6           Executed on July 6, 2018, at San Francisco, California.
 7
 8
                                                            Mary Tom-Hum
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -2-                         Case No. 5:16-cv-01702-BLF
     SMRH:483424031.1                                                                       PROOF OF SERVICE
